Citation Nr: 0920180	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  99-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the cervical spine.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the lumbar spine from December 8, 1999 to April 19, 2004. 

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected degenerative disc disease of 
the cervical spine from April 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to February 
1956.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.

This case was previously before the Board in December 2004, 
at which time the Board assigned a staged, greater initial 
rating for pes planus.  The issues of entitlement to an 
initial disability rating in excess of 20 percent for 
service-connected degenerative disc disease of the cervical 
spine, entitlement to an initial disability rating in excess 
of 20 percent for service-connected degenerative disc disease 
of the lumbar spine and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) were remanded for further 
development of the record. 

In a March 2008 decision, the Board again remanded these 
issues for additional development.

In a December 2008 rating decision, the RO granted 
entitlement to a TDIU effective April 20, 2004, granted basic 
eligibility to Dependents Educational Assistance effective 
April 20, 2004 and increased the Veteran's service-connected 
degenerative disc disease of the lumbar spine to a 40 percent 
rating, effective April 20, 2004.

Despite the increase in the disability rating for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine, the claim remained in controversy because the 
assigned disability rating remained less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The only issues remaining on appeal are the 
ones described on the title page.


FINDING OF FACT

On May 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative. 38 C.F.R. § 
20.204.  In a statement received in May 2009, the Veteran 
wrote that he wished to close his appeal.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed. 


ORDER


The appeal is dismissed. 

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


